department of the treasury internal_revenue_service te_ge eo examination fulton street room brooklyn ny tax_exempt_and_government_entities_division number release date taxpayer_identification_number date person to contact uil dear identification_number contact telephone number last date for filing a pleading with the tax_court the claims_court or the united_states district_court for the district of columbia this is a final_determination regarding your exempt status under sec_501 of the internal_revenue_code irc recognition of your exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 is retroactively revoked to date because you have not established that you are operated exclusively for exempt purposes sec_501 exempts from taxation organizations which are organized and operated exclusively for religious charitable or educational_purposes no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which do not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office sec_1_6001-1 of the regulations requires that each person required to file a return maintain books_and_records to allow the service to establish whether the taxpayer is liable for any_tax liability in addition to the general recordkeeping rules organizations_exempt_from_taxation under sec_501 must also maintain the records required by sec_6033 of the code you failed to meet the requirements of sec_1_501_c_3_-1 in that you have failed to establish that you were operated exclusively for an exempt_purpose you have failed to file the required tax form form_990 for the years ended date and and you failed to demonstrate that you are observing the conditions necessary for continuation of your exempt status we are revoking your exemption from federal_income_tax as an organization described in sec_501 of the internal_revenue_code effective date contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for all years beginning date processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must file a pleading seeking a declaratory_judgment in the united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia before the day after the date this final_determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing pleadings for declaratory judgments and refer to the enclosed publication you may write to these courts at the following addresses united_states tax_court second street nw washington d c united_states court of federal claims madison place nw washington d c united_states district_court for the district of columbia constitution avenue nw washington d c you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call too-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations enclosure publication department of the treasury internal_revenue_service n robinson mc okc oklahoma city ok tax_exempt_and_government_entities_division uil taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone - fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary lf you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in if we issue a determination_letter to you based on technical_advice no publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely marsha a ramirez director eo examinations letter catalog number 34809f form 886-a rev january name of taxpayer page of year period ended explanation of items tax identification_number redaction legend o organization p president of o issues under the circumstances described we are proposing revocation of exemption under sec_501 of the internal_revenue_code facts original articles of incorporation were filed with the state on by the service with an advanced ruling period which began organization exempt status as a 501_c_3_organization with foundation status reasonably expected to be a publicly_supported_organization described in sec_509 a letter dated granted the and ended was issued the organization filed forms for the years ended never audited with the exception of the year ended o did not file form_990 for years ended or dissolution and disposition of assets through they were which was surveyed after assignment nor has it filed a final return reporting information received from the state regulatory agency indicated that dollar_figure funds were misappropriated in march of involved pled guilty and the entire amount was repaid in full of the organization’s according to the disposition of the case the person the secretary of state website showed the charter for o was revoked on the organization is not active due to action taken by the secretary of state the current status of the secretary of state listed p as the last president of the organization he is also listed as the president on the last form_990 filed for the year ended disposition of the assets the only remaining asset is the funds that were embezzled that were repaid p was contacted regarding the final during the examination process the organization did not provide records to establish that it operated exclusively for c purposes in fact no documentation was ever provided by the organization law in general sec_501 of the internal_revenue_code provides that corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual are exempt from federal_income_tax under this section federal_income_tax regulation regulation sec_1_501_c_3_-1 states in order to be exempt as an organization described in sec_501 an organization must be both organized and operated form 886-a rev department of the treasury -- internal_revenue_service form 886-a rev january name of taxpayer page of year period ended explanation of items tax identification_number exclusively for one or more of the purposes specified in such code section if an organization fails to meet either the organizational_test or the operational_test it is not exempt emphasis added sec_6001 notice or regulations requiring records statements and special returns every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title sec_6033 returns by exempt_organizations sec_6033 organizations required to file -- sec_6033 in general --except as provided in paragraph every organization_exempt_from_taxation under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe except that in the discretion of the secretary any organization described in sec_401 a _ may be relieved from stating in its return any information which is reported in returns filed by the employer which established such organization sec_6652 failure_to_file certain information returns registration statements etc sec_6652 annual returns under sec_6033 or a -- sec_6652 penalty on organization --in the case of-- sec_6652 a failure_to_file a return required under sec_6033 relating to returns by exempt_organizations or sec_6012 relating to returns by political organizations on the date and in the manner prescribed therefore determined with regard to any extension of time for filing or sec_6652 a failure to include any of the information required to be shown on a return filed under sec_6033 or sec_6012 or to show the correct information there shall be paid_by the exempt_organization dollar_figure for each day during which such failure continues the maximum penalty under this subparagraph on failures with respect to any return shall not exceed the lesser_of dollar_figure or percent of the gross_receipts of the organization for the year in the case of an organization having gross_receipts exceeding dollar_figure for any year with respect to the return required under sec_6033 or sec_6012 for such year the first sentence of this subparagraph shall be applied by substituting dollar_figure for dollar_figure and in lieu of applying the second sentence of this subparagraph the maximum penalty under this subparagraph shall not exceed dollar_figure sec_1_501_a_-1 exemption from taxation form 886-a rev department of the treasury -- internal_revenue_service form 886-a rev january name of taxpayer page of year period ended explanation of items tax identification_number a in general proof of exemption sec_501 provides an exemption from income taxes for organizations which are described in sec_501 or d and sec_401 unless such organization is a feeder_organization see sec_502 or unless it engages in a transaction described in sec_503 however the exemption does not extend to unrelated_business_taxable_income of such an organization see part iii sec_511 and following subchapter_f chapter of the code an organization other than an employees’ trust described in sec_401 a is not exempt from tax in order to establish its exemption it is merely because it is not organized and operated for profit necessary that every such organization claiming exemption file an application form as set forth below with the district_director for the internal_revenue_district in which is located the principal_place_of_business or principal office of the organization subject only to the commissioner’s inherent power_to_revoke rulings because of a change in the law or regulations or for other good cause an organization that has been determined by the commissioner or the district_director to be exempt under sec_501 or the corresponding provision of prior_law may rely upon such determination so long as there are no substantial changes in the organization’s character purposes or methods of operation an organization which has been determined to be exempt under the provisions of the internal_revenue_code_of_1939 or prior_law is not required to secure a new determination of exemption merely because of the enactment of the internal_revenue_code of unless affected by substantive changes in law made by such code books_and_records internal_revenue_code code sec_7602 provides the authority to examine any books papers records or other data which may be relevant or material for the purpose of ascertaining the correctness of any return regulation sec_1_6033-2 provides that every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f sec_501 and following chapter of subtitle a of the code sec_6033 and chapter of subtitle d of the code sec_6001 of the code provides notice or regulations requiring records statements and special returns provides in part every person shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe regs c -1 d ii provides that the burden_of_proof is upon the organization to establish that it is not organized or operated for the benefit of private interests revrul_56_304 1956_2_cb_306 states that charitable organizations are not precluded from making distributions of their funds to individuals provided such distributions are made on a true charitable basis in furtherance of the purposes for which they are organized in addition it should maintain adequate_records and case histories to show the name and address of each recipient of aid the amount distributed the purpose for which the aid is given the manner in which the recipient was selected and the relationship that exists between the recipient and members officers and trustees of the organization or a corporation controlled by the such individuals in order to establish that distributions are made for charitable purposes sec_274 substantiation required provides that no deduction is allowed under sec_162 for any traveling expense including meals_and_lodging while away from home for any item with respect to an form 886-a rev department of the treasury -- internal_revenue_service form 886-a rev january name of taxpayer page of year period ended explanation of items tax identification_number activity which is of a type generally entertainment amusement recreation or use of the facility used in connection with such an activity or for any gifts unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement- a the amount of the expense b the time place of travel entertainment amusement recreation or use of the facility or property or the date and description of the gift c the business_purpose of the expense or other item d the business relationship to the taxpayer of the persons entertained using the facility or property or receiving the gift income_tax regulation regulation sec_1_274-5 addresses the substantiation requirements with respect to the business_purpose of an expense if the substantiation requirements are not met no deduction is allowed with respect to that expense regulation sec_1_274-5t identifies the elements that the taxpayer must substantiate with respect to the expenditure i amount ii time and place of travel entertainment amusement recreation or use of the facility or property iii business_purpose and iv the business relationship to the taxpayer of each person entertained using the facility or property or receiving the gift sec_1_274-5t notes that a taxpayer must substantiate each element of an expenditure by adequate_records or by sufficient evidence corroborating taxpayer’s own statement sec_274 contemplates that a taxpayer will maintain and produce such substantiation as will constitute clear proof of an expenditure referred to in sec_274 it states that a record of the elements of an expenditure made at or near the time of expenditure supported by sufficient documentary_evidence has a high degree of credibility not present with respect to a statement prepared subsequent thereto when generally there is a lack of accurate recall corroborative evidence required to support a statement not made at or near the time of the expenditure must have a high degree of probative value to elevate such statement and evidence to the level of credibility reflected by a record made at or near the time of the expenditure supported by sufficient documentary_evidence it states that to obtain a deduction for travel etc a taxpayer must substantiate each element of the expenditure it states that the return and information filing requirement sec_6001 notice or regulations requiring records statements and special returns every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title sec_6033 returns by exempt_organizations sec_6033 organizations required to file -- sec_6033 in general --except as provided in paragraph every organization_exempt_from_taxation under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shall keep such records render form 886-a rev department of the treasury -- internal_revenue_service form 886-a rev january name of taxpayer page of year period ended explanation of items tax identification_number under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe except that in the discretion of the secretary any organization described in sec_401 may be relieved from stating in its return any information which is reported in returns filed by the employer which established such organization sec_601_201 rulings and determination letters part of sec_601_201 revocation or modification of rulings or determination letters on exemption and foundation status an exemption ruling or determination_letter may be revoked or modified by a ruling or determination_letter addressed to the organization or by a revenue_ruling or other statement published in the internal_revenue_bulletin the revocation or modification may be retroactive if the - organization omitted or misstated a material fact operated in a manner materially different from that originally represented or engaged in a prohibited_transaction of the type described in subdivision vii of this subparagraph in any event revocation or modification will ordinarily take effect no later than the time at which the organization received written notice that its exemption ruling or determination_letter might be revoked or modified sec_6652 failure_to_file certain information returns registration statements etc sec_6652 annual returns under sec_6033 or a -- sec_6652 penalty on organization --in the case of-- sec_6652 a failure_to_file a return required under sec_6033 relating to returns by exempt_organizations or sec_6012 relating to returns by political organizations on the date and in the manner prescribed therefore determined with regard to any extension of time for filing or sec_6652 a failure to include any of the information required to be shown on a return filed under section 6033_ or sec_6012 or to show the correct information there shall be paid_by the exempt_organization dollar_figure for each day during which such failure continues the maximum penalty under this subparagraph on failures with respect to any return shall not exceed the lesser_of dollar_figure or percent of the gross_receipts of the organization for the year in the case of an organization having gross_receipts exceeding dollar_figure for any year with respect to the return required under sec_6033 _or sec_6012 for such year the first sentence of this subparagraph shall be applied by substituting dollar_figure for dollar_figure and in lieu of applying the second sentence of this subparagraph the maximum penalty under this subparagraph shall not exceed dollar_figure sec_1_501_a_-1 exemption from taxation a in general proof of exemption sec_501 provides an exemption from income taxes for organizations which are described in sec_501 or d and sec_401 unless such organization is a feeder_organization see sec_502 or unless it engages in a transaction described in sec_503 however the exemption does not extend to unrelated_business_taxable_income of such an organization see part iii sec_511 and following subchapter_f chapter of the code an organization other than an employees’ trust described in sec_401 is not exempt from tax merely because it is not organized and operated for profit in order to establish its exemption it is form 886-a rev department of the treasury -- internal_revenue_service form 886-a rev january name of taxpayer page of year period ended explanation of items tax identification_number necessary that every such organization claiming exemption file an application form as set forth below with the district_director for the internal_revenue_district in which is located the principal_place_of_business or principal office of the organization subject only to the commissioner’s inherent power_to_revoke rulings because of a change in the law or regulations or for other good cause an organization that has been determined by the commissioner or the district_director to be exempt under sec_501 or the corresponding provision of prior_law may rely upon such determination so long as there are no substantial changes in the organization’s character purposes or methods of operation an organization which has been determined to be exempt under the provisions of the internal_revenue_code_of_1939 or prior_law is not required to secure a new determination of exemption merely because of the enactment of the internal_revenue_code of unless affected by substantive changes in law made by such code revrul_59_95 1959_1_cb_627 provides in part failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status section dollar_figure of revproc_90_27 c b date provides that a ruling or determination_letter recognizing exemption may not be relied upon if there is a material_change inconsistent with exemption in the character the purpose or the method of operation of the organization section dollar_figure of revproc_90_27 c b date provides that a revocation or modification of the exemption_letter may be retroactive if the organization omitted or misstated a material fact operated in a manner materially different from that originally represented where there is a material_change inconsistent with exemption in the character the purpose or the method of operation of an organization revocation or modification will ordinarily take effect as of the date of such material_change government ’s position the secretary of state revoked the charter of o on taxes and returns due to nonpayment and non-filing of required forward o failed to file the annual return required by sec_6033 and in the period from has not provided such additional information required to establish its operation as an organization described in sec_501 as provided for in reg i it has failed to establish that it has served a public rather than a private benefit as required in reg c -1 d gi it has failed to establish that it has satisfied the operational_test of reg c -1 c of having operated exclusively for exempt purposes specified in sec_501 - religious charitable scientific testing for public safety literary or educational_purposes o is therefore not entitled to sec_501 exemption for this period and it is the government’s position that sec_501 exempt status be revoked as of taxpayer’s position the secretary of state revoked the charter of o on due to nonpayment and non-filing of required taxes and returns because of this the president believes legally the officers have no authority to enter into an agreement form 886-a rev department of the treasury -- internal_revenue_service form 886-a rev january name of taxpayer page of year period ended explanation of items tax identification_number in embezzled funds which were paid back to the organization the only remaining asset is the dollar_figure by the sec treas the department of revenue office of charitable gaming discovered that the organization’s sec treas had embezzled the funds she pled guilty to felony theft and repaid the money in exchange for a suspended sentence she can no longer serve as a responsible_person with monetary control for any charitable_organization if she does she will serve a year suspended sentence because all of the members of the organization are volunteers comprised of administrators and because of the disillusionment resulting from the embezzlement situation it has been difficult to reach consensus on how the money should be distributed all but one member has signed consents to give the remaining funds to the school board there is no desire on the part of the members to reorganize and begin again conclusion you failed to meet the requirements of sec_1_501_c_3_-1 in that you have failed to establish that you were operated exclusively for an exempt_purpose you have failed to file the required tax form form_990 for years ended are observing the conditions necessary for continuation of your exempt status and you failed to demonstrate that you and revrul_59_95 can be used to support revocation where despite application of sec_6652 the organization will not supply information to enable the service to make a determination whether there have been any substantial changes in the organization's character purpose or methods of operation and there is substantial doubt that the organization should continue to be exempt sec_1_6033-2 provide the commissioner with authority to request information from exempt_organizations as may be required for the purpose of inquiring into its exempt status and if such information is not provided good cause exists for revocation sec_1_501_a_-1 the organization has failed to demonstrate that it is observing the conditions necessary for continuation of its exempt status therefore it is the service’s position the organization should be revoked effective file forms for the tax periods after the effective date of the revocation ois required to form 886-a rev department of the treasury -- internal_revenue_service
